64 F.3d 660
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Robert Lewis MORGAN, Claimant-Appellant,andOne 1990 Infiniti M30 Automobile, Vehicle Vin #JNKHF14C8LT003032, Defendant.

No. 95-1759.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1995.Decided:  Aug. 17, 1995.
Robert Lewis Morgan, Appellant Pro Se.
Stephen Aubrey West, Assistant United States Attorney, Raleigh, NC, for Appellee.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order1 forfeiting his automobile.  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.2  United States v. Morgan, No. CA-94-583-5-MC (E.D.N.C. Feb. 17, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


1
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. Sec. 636(c) (1988)


2
 We deny Appellant's motion to subpoena lab reports